ACCEPTED
                                                                                       06-15-00059-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                   6/1/2015 6:12:04 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK



                               NO. 06-15-00059-CR
                                                                      FILED IN
                                                               6th COURT OF APPEALS
JAMES WAYNE WALSH                         §   IN THE             TEXARKANA, TEXAS
                                          §                    6/1/2015 6:12:04 PM
VS.                                       §   6th COURT            DEBBIE AUTREY
                                          §                            Clerk
SATE OF TEXAS                             §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes James Wayne Walsh, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 196TH Judicial District Court of Hunt

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. James Wayne

Walsh, and numbered 28,919.

      3.    Appellant was convicted of Evading Arrest with a Vehicle

      4.    Appellant was assessed a sentence of 45 years on February 12, 2015.

      5.    Notice of appeal was given on February 17, 2015.

      6.    The clerk's record was filed on April 22, 2015; the reporter's record

was filed on April 20, 2015.
        7.    The appellate brief is presently due on June 1, 2015.

        8.    Appellant requests an extension of time of 30 days from the present

date, i.e. July 1, 2015.

        9.    No extension to file the brief has been received in this cause.

        10.   Defendant is currently incarcerated.

        11.   Appellant relies on the following facts as good cause for the requested

extension:

        Appellant’s attorney, Jason A. Duff has begun a review the several volumes

in the reporter’s record and the clerk’s record the record; however, Appellant’s

counsel requests additional time to sufficiently develop the arguments material to

the brief.

        Counsel attended a CLE conference in Austin from May 14 through 16,

2015.

        Counsel is also appointed in:

        Mark Eugene Engle v. The State of Texas, Appellate Case Number: 06-14-

00239-CR with a brief Due also on June 1, 2015.

        Shahid Karriem Ansari, III. v. The State of Texas, Appellate Case Number:

06-14-00220-CR with a brief Due on June 22, 2015.

        Pamela Diane Contreras v. The State of Texas, Appellate Case Number: 05-

15-00544-CR with a brief Due on June 22, 2015.
      Counsel prepared for and represented his clients for a Final Trial of two

related Termination of Parental rights cases in In the Interest of J.N. and J.N. in

Cause No 81,156 in the 196th District Court and In the Interest of J.F., J.L and J.N.

in Cause No 80,884 in the 196th District Court on May 28, 2015.

      Counsel prepared for and represented his clients in an Adversarial hearings

in Hunt County Child Protection Court for Northeast Texas #2 on June 3, 2015 and

on June 5, 2015 in several separate cases.



      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       JASON A DUFF
                                       2615 Lee St.
                                       P.O. Box 11
                                       GREENVILLE, TX 75069
                                       Tel: 903.455.1991
                                       Fax: 903.455.1417



                                       By: /s/ Jason A. Duff
                                         Jason A. Duff
                                         State Bar No. 24059696
                                         jasonaduff@hotmail.com
                                         Attorney for James Wayne Walsh
                        CERTIFICATE OF SERVICE

      This is to certify that on June 1, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hunt

County, by electronic service through the Electronic Filing Manager.



                                          /s/ Jason A. Duff
                                      Jason A. Duff